Third District Court of Appeal
                                State of Florida

                            Opinion filed March 4, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2906
                          Lower Tribunal No. 13-10033
                              ________________

                               D’Andre Braddy,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ariana Fajardo, Judge.

      D’Andre Braddy, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, EMAS, and SCALES, JJ.

      SUAREZ, J.

      We affirm the trial court’s denial of the Defendant’s Florida Rule of

Criminal Procedure 3.850 motion without prejudice to Defendant’s direct appeal

filed in this court under case number 3D14-2646.